NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   ___________

                                        No. 12-3598
                                        ___________

                       LINDSWORTH BROWN-SESSAY, Petitioner

                                             VS.

     ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA, Respondent
                 ____________________________________

                         On Petition for Review of an Order of the
                              Board of Immigration Appeals
                               (Agency No. A076-576-183)
                       Immigration Judge: Honorable Leo A. Finston
                        ____________________________________

                      Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     March 22, 2013

               Before: SCIRICA, JORDAN and GREENBERG, Circuit Judges

                               (Opinion filed: May 28, 2013)
                                       ___________

                                         OPINION
                                        ___________

PER CURIAM

         Lindsworth Brown-Sessay (“Sessay”)1 petitions for review of the Board of

Immigration Appeals’ (“BIA”) August 24, 2012 decision upholding the Immigration


1
    Brown-Sessay’s filings refer to himself as “Sessay,” and we will do the same here.
                                               1
Judge’s (“IJ”) decision ordering Sessay’s removal to Jamaica. While this case was at the

briefing stage, Sessay moved the BIA to reopen his removal proceedings. The BIA

subsequently granted that motion and remanded the administrative record to the IJ for

further proceedings.

       In light of the BIA’s grant of reopening, both parties now argue that Sessay’s

petition for review should be dismissed for lack of jurisdiction. We agree. Our

jurisdiction under 8 U.S.C. § 1252(a)(1) is limited to the review of “final order[s] of

removal.” Although the BIA’s August 24, 2012 decision constituted a final order of

removal at the time Sessay filed his petition, the BIA’s subsequent grant of reopening

effectively vacated that decision. See Bronisz v. Ashcroft, 378 F.3d 632, 637 (7th Cir.

2004); Lopez-Ruiz v. Ashcroft, 298 F.3d 886, 887 (9th Cir. 2002) (order). Because there

is no longer a final order of removal before us, we will dismiss Sessay’s petition for lack

of jurisdiction.2




2
 Sessay’s brief, filed before the BIA’s grant of reopening, included requests for
miscellaneous relief. To the extent Sessay continues to seek that relief, those requests are
hereby denied.
                                             2